

115 HR 6054 IH: Unmasking Antifa Act of 2018
U.S. House of Representatives
2018-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6054IN THE HOUSE OF REPRESENTATIVESJune 8, 2018Mr. Donovan (for himself, Mr. King of New York, Mr. Budd, and Mr. Gosar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide penalty enhancements for committing certain
			 offenses while in disguise, and for other purposes.
	
 1.Short titleThis Act may be cited as the Unmasking Antifa Act of 2018. 2.Interference with protected rights while in disguise (a)In generalChapter 13 of title 18, United States Code, is amended by inserting after section 249 the following:
				
					250.Interference with protected rights while in disguise
 (a)In generalWhoever, whether or not acting under color of law, while in disguise, including while wearing a mask, injures, oppresses, threatens, or intimidates any person in any State, Territory, Commonwealth, Possession, or District in the free exercise or enjoyment of any right or privilege secured to him by the Constitution or laws of the United States, or because of his having so exercised the same, shall be fined under this title, imprisoned not more than 15 years, or both.
 (b)Rule of constructionNothing in this section shall be construed so as to deter any law enforcement officer from lawfully carrying out the duties of his office; and no law enforcement officer shall be considered to be in violation of this section for lawfully carrying out the duties of his office or lawfully enforcing ordinances and laws of the United States, the District of Columbia, any of the several States, or any political subdivision of a State. For purposes of the preceding sentence, the term law enforcement officer means any officer of the United States, the District of Columbia, a State, or political subdivision of a State, who is empowered by law to conduct investigations of, or make arrests because of, offenses against the United States, the District of Columbia, a State, or a political subdivision of a State..
 (b)Clerical amendmentThe table of sections for chapter 13 of title 18, United States Code, is amended by inserting after the item related to section 249 the following:
				
					
						250. Interference with protected rights while in disguise. .
			3.Destroying buildings or property within special maritime and territorial jurisdiction while in
 disguiseSection 1363 of title 18, United States Code, is amended by adding at the end the following: Whoever, during the commission of an offense under this section, wears a disguise, including a mask, shall, in addition to any term of imprisonment otherwise imposed under this section, be imprisoned for 2 years..
		